DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 42, 43 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.

Applicant’s election without traverse of claims 1, 4-15, 18, 19, 29 and 33 in the reply filed on 5/3/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “micronizing, grinding, or combinations the isolated surface-modified phosphor”, which renders the claim indefinite. Words appear to be missing.  It is not clear whether this is a typographical error or a part of the process is missing. 
While not a suggestion of claim language, in the interest of compact prosecution, processes that include micronizing, grinding or combinations thereof will be searched.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 4-9, 11-15, 18, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217326 A1 to Siebel II et al. (hereinafter Seibel II).
Regarding claim 1, Siebel II discloses a method of preparing a surface-modified (coated) phosphor material (para [0001]), the method comprising: 
preparing a phosphor material mixture comprising a phosphor material and a liquid comprising a first alcohol (para [0039] and [0043]);
preparing a surface-modifying solution comprising silane (para [0033] and [0040]) and a second alcohol (mixtures of alcohols, para [0039]);
 preparing a surface-modifying phosphor reaction mixture by mixing the phosphor material mixture and the surface-modifying solution (stirring the mixture, para [0043]).   It is noted that the surface modifying mixture and the phosphor material mixture are all added together in a single step (para [0039] and [0043]).  See MPEP 2144.04(IV)(C ) which states that selection of any order of mixing ingredients is prima facie obvious, absent evidence to the contrary. 
The reference further discloses heating the surface-modifying phosphor reaction mixture in an inert atmosphere (para [0046]) thereby forming the surface-modified phosphor material (para [0048]).

Regarding claim 4, Siebel II discloses the method of claim 1, wherein the phosphor material is a silicate phosphor, an aluminate phosphor, a nitride phosphor, an oxynitride phosphor, a sulfide phosphor, an oxysulfide phosphor, or mixtures thereof (para [0031] and [0050]).

Regarding claims 5-8, Siebel II discloses the method of claim 1, wherein the phosphor material is a sulfide phosphor, wherein the sulfide phosphor comprises sulfur and a metal selected from calcium, strontium, cadmium, zinc, and combinations thereof.  and wherein the sulfide phosphor further comprises a rare earth element selected from Eu, Tb, Ce, Dy, Sm, Yb, Er, and combinations thereof, particularly wherein the sulfide phosphor is (Ca, Sr)(Al, Ga)2S4 (para [0031], Ca, Sr)(Al, Ga)2(S1-zSez) where z=0). 

Regarding claim 9, Seibel II discloses the method of claim 1, wherein the first alcohol is methanol, ethanol, propanol, butanol, or mixtures thereof (para [0039]).

Regarding claims 11 and 12, Seibel II discloses the method of claim 1, wherein the silane has a structure represented by a formula:
	
    PNG
    media_image1.png
    110
    125
    media_image1.png
    Greyscale

wherein each of R1a, R1b, and R1c are independently selected from hydrogen, halogen, hydroxyl, C1-C12 alkyl, C1-C12 alkoxy, phenyl, -O-phenyl; and 
wherein R2 is selected from substituted C1-C60 alkyl, substituted C1-C60 alkylamine, substituted C1-C60 alkenyl, substituted C3-C60 cycloalkyl, substituted C3-C60 cycloalkenyl, or substituted C3-C60 aryl (para [0033]), also wherein the silane is selected from a group comprising i-butyltriethoxysilane, i- buthyltrimethoxysilane, i-propyltriethoxysilane, i-propyltrimethoxysilane, n-buthyltrimethoxysilane, n-propyltriethoxysilane, n- propyltrimethoxysilane, n-hexadecyltrimethoxysilane, o-methylphenyltrimethoxysilane, p- methylphenyltrimethoxysilane, glycidoxypropyltrimethoxysilane, glycidoxypropylmethyldiethoxysilane, glycidoxypropylmethyldimethoxysilane, chloropropyltrimethoxysilane, chloropropylmethyldimethoxysilane, methacryloxypropyltrimethoxysilane, mercaptopropyltrimethoxysilane, allyldimethylchlorosilane, allyltriethoxysilane, allylphenyldichlorosilane, isobutyltrimethoxysilane, ethyltriethoxysilane, ethyltrichlorosilane, ethyltrimethoxysilane, octadecyltriethoxysilane, octadecyltrimethoxysilane, octyltrimethoxysilane, diethyldiethoxysilane, diethyldimethoxysilane, diphenyldiethoxysilane, diphenyldichlorosilane, diphenyldimethoxysilane, dibuthylaminopropyldimethoxysilane, dihexyldiethoxysilane, dihexyldimethoxysilane, dimethylaminophenyltriethoxysilane, dimethylethoxysilane, dimethyldiethoxysilane, dimethyldichlorosilane, dimethyldimethoxysilane, decyltriethoxysilane, decyltrimethoxysilane, dodecyltrimethoxysilane, triethylethoxysilane, triethylchlorosilane, triethylmethoxysilane, tripropylethoxysilane, tripropylchlorosilane, tripropylmethoxysilane, trinexylethoxysilane, trihexylchlorosilane, trimethylethoxysilane, trimethylsilane, trimethylmethoxysilane, trimethoxysilyl-, vinyltriethoxysilane, vinyltrimethoxysilane, phenyltriethoxysilane, phenyltrimethoxysilane, butyltriethoxysilane, butyltrimethoxysilane, propyltriethoxysilane, propyltrimethoxysilane, hexamethyldisiloxane, hexyltrimethoxysilane, pentyltrimethoxysilane, , methyltriethoxysilane, methyltrichlorosilane, methyltrimethoxysilane, methylphenyldimethoxysilane or mixtures thereof (para [0034]).

Regarding claim 13, Seibel II discloses the method of claim 1, wherein the silane is selected from a group that includes 3- methacryloxypropyltrimethoxysilane, vinyltrimethoxysilane, (3- mercaptopropyl)trimethoxysilane, and 3-(methacryloyloxy)propyltrimethoxysilane, or mixtures thereof (para [0034]).

Regarding claim 14, Seibel II discloses the method of claim 1, wherein the second alcohol is methanol, ethanol, propanol, butanol, or mixtures thereof (para [0039])

Regarding claim 15, Seibel II discloses the method of claim 1, wherein the surface-modifying solution comprises water and alcohol (para [0039]) but fails to expressly disclose about 10 v/v% to about 90 v/v% of the second alcohol and about 90 v/v% to about 10 v/v% water, provided that the total v/v% of the second alcohol and the water does not exceed 100 v/v%.
However, see MPEP 2144.05(II)(A) which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  Both water and the second alcohol are present. One of ordinary skill in the art is expected to arrive at the optimal amounts of water and the second alcohol via routine experimentation. It would also be obvious to optimize the amounts of the water and second alcohol to control reactivity (para [0042]).

Regarding claim 18, Seibel II discloses the method of claim 1, but fails to expressly disclose wherein the surface-modifying phosphor reaction mixture has a weight ratio of the silane to the phosphor material of about 0.7:1 to about 5:1. 
However, the reference does teach that the coated particle has a size of 2 to 25 µm (para [0048]) with a coating thickness of 0.01 µm to 10 µm (para [0049]). This suggests that coated particles may comprise a smaller core with thicker coating.  A thicker silane derived coating on a smaller core suggests a higher concentration of silane precursor, therefore providing a higher weight ratio of silane to the phosphor material.  It would therefore be obvious to one of ordinary skill in the art to optimize the weight ratio of silane to the phosphor material to provide a surface modified phosphor having a coating with the desired thickness (para [0049]).

Regarding claim 19, Seibel II discloses the method of claim 1, wherein the heating comprises bringing the surface-modifying phosphor reaction mixture to a temperature of 100 C to 800 C for a period of 6 minutes (0.1 hour) to 40 hours (para [0043), which overlaps the instantly claimed range of 40 °C to about 100 °C for a period of about 15 minutes to about 6 hours.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 29, Seibel II discloses the method of claim 1, further comprising isolating (separating) the surface-modified phosphor material from the surface-modifying phosphor reaction mixture (para [0081]).

Claims 1, 4-12, 14, 15, 19, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0284628 A1 to Chen et al. (hereinafter Chen) in view of US 2015/0086479 A1 to Barbe et al. (hereinafter Barbe).
Regarding claim 1,Chen discloses a method of preparing a surface-modified (coated) phosphor material (para [0002]), the method comprising: 
preparing a phosphor material mixture comprising a phosphor material and a liquid comprising a first alcohol (para [0127]);
preparing a surface-modifying solution comprising silane (silica precursor, para [0127] and [0136]) and a second alcohol (mixtures of alcohols, para [0127]);
 preparing a surface-modifying phosphor reaction mixture by mixing the phosphor material mixture and the surface-modifying solution (stirring the mixture, para [0131]).   It is noted that the surface modifying mixture and the phosphor material mixture are all added together in a single step (para [0127]).  See MPEP 2144.04(IV)(C ) which states that selection of any order of mixing ingredients is prima facie obvious, absent evidence to the contrary. 
Chen further discloses heating the surface-modifying phosphor reaction mixture under protective conditions, in a vacuum, thereby forming the surface-modified phosphor material (para [0137]) but fails to expressly disclose heating the reaction mixture in an inert atmosphere.
However, Barbe does teach a method of preparing a surface-modified phosphor material by heating a reactive mixture comprising silane (para [0157]), water and alcohol (para [0171], [0174]-[0176]) in an inert atmosphere or under vacuum (para [0173]). 
It would be obvious to one of ordinary skill in the art to employ the protective inert atmosphere of Barbe as an obvious alternative to the vacuum of Chen as they are obvious variants in the art.  It would also be obvious to employ an inert atmosphere such as nitrogen (Barbe, para [0173]) to reduce contamination when processing nitride phosphors (Chen, para [0082]). 

Regarding claim 4, Chen in view of Barbe discloses the method of claim 1.  Chen further discloses wherein the phosphor material is a silicate phosphor, an aluminate phosphor, a nitride phosphor, an oxynitride phosphor, a sulfide phosphor, an oxysulfide phosphor, or mixtures thereof (para [0081]). 

Regarding claims 5-8, Chen in view of Barbe discloses the  methods of claim 1 and claim 4. Chen further discloses wherein the phosphor material is a sulfide phosphor, wherein the sulfide phosphor comprises sulfur and a metal selected from calcium, strontium, cadmium, zinc, and combinations thereof and wherein the sulfide phosphor further comprises a rare earth element selected from Eu, Tb, Ce, Dy, Sm, Yb, Er, and combinations thereof, particularly wherein the sulfide phosphor is (Ca, Sr, Ba)(Al, In, Ga)2S4:Eu, (Ca, Sr)S:Eu, CaS:Eu, (Zn, Cd)S:Eu:Ag, or combinations thereof (para [0082]).

Regarding claim 9, Chen in view of Barbe discloses the method of claim 1. Chen further discloses wherein the first alcohol is methanol, ethanol, propanol, butanol, or mixtures thereof (para [0127]).

Regarding claim 10, Chen in view of Barbe discloses the method of claim 1. Chen further discloses wherein the phosphor material mixture comprises about 66 g/L phosphor material in the first alcohol (Example 1, para [0156], based on 50 g phosphor in 750 ml of isopropyl alcohol), which falls within the instantly claimed range of 1 g/L to about 200 g/L phosphor material in the first alcohol.

Regarding claims 11 and 12, Chen in view of Barbe discloses the method of claim 1. Chen further discloses wherein the silane has a structure represented by a formula:
	
    PNG
    media_image1.png
    110
    125
    media_image1.png
    Greyscale

wherein each of R1a, R1b, and R1c are independently selected from hydrogen, halogen, C1-C12 alkyl, C1-C12 alkoxy, phenyl; and 
wherein R2 is selected from substituted C1-C60 alkyl, substituted C1-C60 alkenyl, substituted C3-C60 cycloalkyl, substituted C3-C60 cycloalkenyl, or substituted C3-C60 aryl, wherein the silane is selected from a group comprising isobutyldimethoxysilane and trimethylsilane, or mixtures thereof (para [0136]).

Regarding claim 14, Chen in view of Barbe discloses the method of claim 1.  Chen further discloses wherein the second alcohol is methanol, ethanol, propanol, butanol, or mixtures thereof (para [0127]).

Regarding claim 15, Chen in view of Barbe discloses the method of claim 1.  Chen further discloses wherein the surface-modifying solution comprises water and alcohol (para [0127]) but fails to expressly disclose about 10 v/v% to about 90 v/v% of the second alcohol and about 90 v/v% to about 10 v/v% water, provided that the total v/v% of the second alcohol and the water does not exceed 100 v/v%.
However, see MPEP 2144.05(II)(A), cited above.  Both water and the second alcohol are present. One of ordinary skill in the art is expected to arrive at the optimal amounts of water and the second alcohol via routine experimentation. It would also be obvious to optimize the amounts of the water and second alcohol to control hydrolysis of the precursors (Chen, para [0128]).

Regarding claim 19, Chen in view of Barbe discloses the method of claim 1.  Chen further discloses wherein the heating comprises bringing the surface-modifying phosphor reaction mixture to a temperature of about 80 C to about 250 C for about 30 minutes to about 48 hours (para [0131), which overlaps the instantly claimed range of about 40 °C to about 100 °C for a period of about 15 minutes to about 6 hours.  See MPEP 2144.05(I), cited above. 

Regarding claim 29, Chen in view of Barbe discloses the method of claim 1.  Chen further discloses isolating the surface-modified phosphor material from the surface-modifying phosphor reaction mixture (by drying, para [0128] and [0131]).

Regarding claim 33, Chen in view of Barbe discloses the method of claim 29.  Chen further discloses the method further comprising micronizing, grinding (milling, para [0231]) the isolated surface-modified phosphor material to provide isolated surface-modified phosphor material with a particle size of between about 2 µm and about 50 µm (para [0126]).  The lower end of the Chen range, about 2 µm is so close as to constitute overlap with the upper limit, 1 µm (1000 nm) of the instantly claimed range of about 1 nm to about 1000 nm.  See MPEP 2144.05(I), cited above, which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.
This rejection is based on the interpretation set forth in para #5, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734